Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 1 recites that “there is a correspondence between the VNF instance and a first network slice instance managed by the first service entity.” The claim is unclear as to how the correspondence relates the claimed alarm method, as the correspondence is not part of the claimed method. The correspondence is not a limitation upon any element of Claim . While the correspondence is limited by described elements of the claim, that does not amount to a limitation upon the claim, and would be interpreted similarly to an intended use statement.
	For example, if a method described a method of driving down a highway, and the claim further stated “and gasoline is a fuel used to fuel the car,” unless gasoline has been incorporated to the claim language (and in Claim 1 the correspondence has not been), this element does not serve as a limitation on the claim. And hence in the example, an electric car would be suitable to teach the car of the claim. 
	Applicant is advised to review the claim language to ensure that all necessary and desired claim elements are properly incorporated into the claim limitations. 

	Claims 2-6 are rejected for the same reasons as Claim 1 for depending upon the same indefinite claim language. Claim 7-13 and 14-20 are rejected for the same reasons as Claim 1 for reciting language similar to Claim 1 that has the same issues with being indefinite. 

Claim 4 recites “receiving, by the first service entity, a second response from the second service entity, wherein the second response comprises the virtualized resource alarm.” This language is unclear as Claim 1 establishes that “the first response comprises the virtualized resource alarm.” The claim is unclear as whether “the virtualized resource alarm” is the same element, i.e. the same data object, or whether it is merely an identical data object, or finally whether the virtualized resource alarms are intended to be identical at all. 
For purposes of compact prosecution, Examiner interprets the second response as merely being a second iteration of the first response, but is not limited either the case of the virtualized resource alarm being identical or not. 

Claim 6	For purposes of compact prosecution, Examiner interprets the third response portion of the claims as merely being a prior iteration of the first response. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being an by Liu (US 20190199582 A1).

Claim 1	Liu teaches an alarm method, comprising: 
sending, by a first service entity, (FIG. 3, Alarm Classifier ¶0040) a first request (FIG. 3, Step 202, ¶0047, sending a query request to the virtual machine manager) to a second service entity, (FIG. 3, Virtual Machine Manager) wherein the first service entity is configured to manage a network slice instance, (FIG. 2, Alarm Classifier, ¶0044, wherein the alarm classifier is configured to manage a network slice instance being monitored) and the second service entity is configured to manage an alarm of a network function instance, (FIG. 2, Virtual Machine Manager, ¶0040, wherein Virtual Machine manager is configured to manage the information for the alarm of the network function instance) 
wherein the first request comprises identifier information of a virtual network function (VNF) instance; (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance) the first request (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) is used to request a virtualized resource alarm; (Examiner notes that “is used to request a virtualized resource alarm” is an intended use statement without patentable weight) and there is a correspondence between the VNF instance and a first network slice instance managed by the first service entity; (¶0047, wherein there is a correspondence between the fault source identifier and the virtual machine being serviced by the alarm classifier) and
receiving, by the first service entity, a first response from the second service entity, (FIG. 3, Step 202, ¶0047, receiving a response from the virtual machine manager) wherein the first response comprises the virtualized resource alarm, (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) wherein the virtualized resource alarm comprises the identifier information of the VNF instance. (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm)

Claim 2	Liu teaches Claim 1, and further teaches wherein the identifier information of the VNF instance is carried in an alarm filtering list comprised in the first request, (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information) and there is a correspondence between the alarm filtering list and the first network slice instance; (¶0047, wherein there is a correspondence between the fault source identifier and the virtual machine being serviced by the alarm classifier) and 
after the receiving, by the first service entity, a first response from the second service entity, (FIG. 3, Step 202, ¶0047, receiving a response from the virtual machine manager) the method further comprises: 
associating, by the first service entity based on the identifier information that is of the VNF instance and that is carried in the virtualized resource alarm, the virtualized resource alarm with the alarm filtering list comprising the identifier information of the VNF instance, (¶0045 and ¶0046, associating the fault source identifier with a corresponding alarm identifier) and associating, based on a first correspondence, the virtualized resource alarm with the first network slice instance having the correspondence with the alarm filtering list, (¶0045 and ¶0046, associating the fault source identifier with a corresponding alarm identifier) wherein the first correspondence is the correspondence between the alarm filtering list and the first network slice instance. (¶0047, wherein there is a correspondence between the fault source identifier and the virtual machine being serviced by the alarm classifier)

Claim 3	Liu teaches Claim 2, and further teaches wherein the alarm filtering list and the first correspondence is prestored in the first service entity. (¶0047, wherein the fault source identifier, and the associated correspondence, is stored at the alarm classifier)

Claim 4	Liu teaches Claim 2, and further teaches wherein the first request further comprises the first correspondence; (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance, which is the correspondence) and 
after the sending, by a first service entity, a first request to a second service entity, the method further comprises: sending, by the first service entity, a second request to the second service entity, (Examiner notes that Claim 4 merely describes a second iteration of Claim 1, so would be an obvious as second iteration comprises the same elements) wherein the second request comprises identifier information of the first network slice instance, (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance) and the second request is used to request the virtualized resource alarm; (Examiner notes that “the second request is used to…” comprises an intended use statement and does not have patentable weight) and
receiving, by the first service entity, a second response from the second service entity, (FIG. 3, Step 202, ¶0047, receiving a response from the virtual machine manager) wherein the second response comprises the virtualized resource alarm, (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) wherein the virtualized resource alarm comprises the identifier information that is of the VNF instance and that is comprised in the alarm filtering list.  (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm)

Claim 5	Liu teaches Claim 1, and further teaches wherein the first request further comprises identifier information of a virtual network function component (VNFC) (¶0047, wherein the fault source identifier identify the unit or component) instance; 
the VNFC instance is a VNFC instance that is comprised in the VNF instance and that belongs to the first network slice instance; (¶0047, wherein the unit or component belongs to the monitored network slice instance) and the virtualized resource alarm comprises the identifier information of the VNF instance and the identifier information of the VNFC instance. (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm)

Claim 6	Liu teaches Claim 5, and further teaches wherein before the sending, by a first service entity, a first request to a second service entity, the method further comprises: 
sending, by the first service entity, a third request to a third service entity, (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance, which is the correspondence) wherein the third request comprises the identifier information of the first network slice instance, (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance) and the third request is used to request the identifier information of the VNF instance having the correspondence with the first network slice instance; (Examiner notes that “the third request is used to request…” comprises an intended use statement that does not have patentable weight) 
receiving, by the first service entity, a third response from the third service entity, (FIG. 3, Step 202, ¶0047, receiving a response from the virtual machine manager) wherein the third response comprises the identifier information of the VNF instance, (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) and the VNF instance is a VNF instance for deploying a network function instance comprised in the first network slice instance; (Examiner notes that “the VNF instance is a VNF instance for deploying a network function instance…” comprises an intended use statement that does not have patentable weight) and
generating, by the first service entity, the alarm filtering list based on the identifier information of the VNF instance, (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information) and generating the first correspondence based on the alarm filtering list and the identifier information of the first network slice instance. (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information)

Claim 7	Liu teaches an alarm method, comprising:
sending, by a first service entity, (FIG. 3, Alarm Classifier ¶0040) a first request (FIG. 3, Step 202, ¶0047, sending a query request to the virtual machine manager) to a second service entity, (FIG. 3, Virtual Machine Manager) wherein the first service entity is configured to manage a network slice instance, (FIG. 2, Alarm Classifier, ¶0044, wherein the alarm classifier is configured to manage a network slice instance being monitored) and the second service entity is configured to manage an alarm of a network function instance, (FIG. 2, Virtual Machine Manager, ¶0040, wherein Virtual Machine manager is configured to manage the information for the alarm of the network function instance) 
wherein the first request comprises identifier information of a virtual network function (VNF) instance; (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance) the first request is used to request a virtualized resource alarm; (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) and there is a correspondence between the VNF instance and a first network slice instance managed by the first service entity; (¶0047, wherein there is a correspondence between the fault source identifier and the virtual machine being serviced by the alarm classifier)
receiving, by the second service entity, the first request; (FIG. 3, Step 202, ¶0047, receiving a request from the alarm classifier) 
determining, by the second service entity based on the first request, in at least one virtualized resource alarm received from a management and orchestration (MANO) network element, wherein the virtualized resource alarm comprises the identifier information of the VNF instance; (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) 
sending, by the second service entity, a first response to the first service entity, (FIG. 3, Step 202, ¶0047, sending a response by the virtual machine manager) wherein the first response comprises the virtualized resource alarm; and
receiving, by the first service entity, the first response from the second service entity. (FIG. 3, Step 202, ¶0047, receiving a response from the virtual machine manager)

Claim 8	Liu teaches Claim 7, and further teaches wherein the identifier information of the VNF instance is carried in an alarm filtering list comprised in the first request, (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information) and there is a correspondence between the alarm filtering list and the first network slice instance; (¶0047, wherein there is a correspondence between the fault source identifier and the virtual machine being serviced by the alarm classifier) and 
after the first service entity receives the first response, (FIG. 3, Step 202, ¶0047, receiving a response from the virtual machine manager) the method further comprises:
associating, by the first service entity based on the identifier information that is of the VNF instance and that is carried in the virtualized resource alarm, the virtualized resource alarm with the alarm filtering list comprising the identifier information of the VNF instance, (¶0045 and ¶0046, associating the fault source identifier with a corresponding alarm identifier)  and associating, based on a first correspondence, the virtualized resource alarm with the first network slice instance having the correspondence with the alarm filtering list, (¶0045 and ¶0046, associating the fault source identifier with a corresponding alarm identifier) wherein the first correspondence is the correspondence between the alarm filtering list and the first network slice instance. (¶0047, wherein there is a correspondence between the fault source identifier and the virtual machine being serviced by the alarm classifier)

Claim 9	Liu teaches Claim 8, and further teaches wherein the alarm filtering list and the first correspondence is prestored in the first service entity. (¶0047, wherein the fault source identifier, and the associated correspondence, is stored at the alarm classifier)

Claim 10	Liu teaches Claim 8, and further teaches wherein the first request further comprises the first correspondence; and 
after the sending, by a first service entity, the first request to a second service entity, the method further comprises: sending, by the first service entity, a second request to the second service entity, wherein the second request comprises identifier information of the first network slice instance, and the second request is used to request the virtualized resource alarm; (Examiner notes that Claim 10 merely describes a second iteration of Claim 7, so would be an obvious as second iteration comprises the same elements)
searching, by the second service entity based on the identifier information of the first network slice instance and the first correspondence, for the alarm filtering list having the correspondence with the first network slice instance, (¶0048, wherein virtual machine manager for the corresponding virtual machine information) and 
determining, based on the alarm filtering list, the virtualized resource alarm comprising the identifier information that is of the VNF instance and that is comprised in the alarm filtering list; (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information) and 
sending, by the second service entity, a second response to the first service entity, wherein the second response comprises the virtualized resource alarm; (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) and receiving, by the first service entity, the second response from the second service entity. (FIG. 3, Step 202, ¶0047, receiving a response from the virtual machine manager)

Claim 11	Liu teaches Claim 7, and further teaches wherein the first request further comprises identifier information of a virtual network function component (VNFC) instance; (¶0047, wherein the fault source identifier identify the unit or component) 
the VNFC instance is a VNEC instance that is comprised in the VNF instance and that belongs to the first network slice instance; (¶0047, wherein the unit or component belongs to the monitored network slice instance) and 
the virtualized resource alarm comprises the identifier information of the VNF instance and the identifier information of the VNFC instance. (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm)

Claim 12	Liu teaches Claim 11, and further teaches wherein before the sending, by a first service entity, a first request to a second service entity, 
the method further comprises:
sending, by the first service entity, a third request to a third service entity, (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance, which is the correspondence) wherein the third request comprises the identifier information of the first network slice instance, (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance) and the third request is used to request the identifier information of the VNF instance having the correspondence with the first network slice instance; (Examiner notes that “the third request is used to request…” comprises an intended use statement that does not have patentable weight)
sending, by the third service entity, a third response to the first service entity, (FIG. 3, Step 202, ¶0047, sending a response to the virtual machine manager) wherein the third response comprises the identifier information of the VNF instance, (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm and the VNF instance is a VNF instance for deploying a network function instance comprised in the first network slice instance; (Examiner notes that “the VNF instance is a VNF instance for deploying a network function instance…” comprises an intended use statement that does not have patentable weight) and
generating, by the first service entity, the alarm filtering list based on the identifier information of the VNF instance, (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information)  and generating the first correspondence based on the alarm filtering list and the identifier information of the first network slice instance. (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information)

Claim 13	Liu teaches Claim 12, and further teaches wherein the identifier information of the VNFC instance is carried in the alarm filtering list; 
the third request is further used to request the identifier information of the VNFC instance that is comprised in the VNF instance (Examiner notes that “the third request is used to…” comprises an intended use statement and does not have patentable weight) and that belongs to the first network slice instance; (¶0047, wherein the unit or component belongs to the monitored network slice instance) and 
the third response further comprises the identifier information of the VNFC instance; (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) and
the first service entity generates the alarm filtering list based on the identifier information of the VNF instance and the identifier information of the VNFC instance, (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information) and generates the first correspondence based on the alarm filtering list and the identifier information of the first network slice instance. (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information)

Claim 14	Liu teaches an alarm system, comprising 
a first service entity (FIG. 3, Alarm Classifier ¶0040) and a second service entity, (FIG. 3, Virtual Machine Manager) wherein the first service entity is configured to send a first request to the second service entity, (FIG. 3, Step 202, ¶0047, sending a query request to the virtual machine manager) wherein the first service entity is configured to manage a network slice instance, (FIG. 2, Alarm Classifier, ¶0044, wherein the alarm classifier is configured to manage a network slice instance being monitored) and the second service entity is configured to manage an alarm of a network function instance, (FIG. 2, Virtual Machine Manager, ¶0040, wherein Virtual Machine manager is configured to manage the information for the alarm of the network function instance) wherein the first request comprises identifier information of a virtual network function (VNF) instance; (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) 
the first request is used to request a virtualized resource alarm; (Examiner notes that “is used to request…” is an intended use statement without patentable weight) and 
there is a correspondence between the VNF instance and a first network slice instance managed by the first service entity; (¶0047, wherein there is a correspondence between the fault source identifier and the virtual machine serviced by the alarm classifier) 
the second service entity is configured to receive the first request; (FIG. 3, Step 202, ¶0047, receiving a request from the alarm classifier) and the second service entity is further configured to determine, based on the first request, in at least one virtualized resource alarm received from a management and orchestration (MANO) network element, (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) wherein the virtualized resource alarm comprises the identifier information of the VNF instance; (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance)
the second service entity is further configured to send a first response to the first service entity, (FIG. 3, Step 202, ¶0047, sending a response by the virtual machine manager) wherein the first response comprises the virtualized resource alarm; (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a resource alarm)  and 
the first service entity is further configured to receive the first response from the second service entity. (FIG. 3, Step 202, ¶0047, receiving a response from the virtual machine manager)

Claim 15	Liu teaches Claim 14, and further teaches wherein the identifier information of the VNF instance is carried in an alarm filtering list comprised in the first request, (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information) and there is a correspondence between the alarm filtering list and the first network slice instance; (¶0047, wherein there is a correspondence between the fault source identifier and the virtual machine being serviced by the alarm classifier) and 
the first service entity is configured to: 
after receiving the first response, (FIG. 3, Step 202, ¶0047, receiving a response from the virtual machine manager) associate, based on the identifier information that is of the VNF instance and that is carried in the virtualized resource alarm, the virtualized resource alarm with the alarm filtering list comprising the identifier information of the VNF instance, (¶0045 and ¶0046, associating the fault source identifier with a corresponding alarm identifier) and associate, based on a first correspondence, the virtualized resource alarm with the first network slice instance having the correspondence with the alarm filtering list, (¶0045 and ¶0046, associating the fault source identifier with a corresponding alarm identifier) wherein the first correspondence is the correspondence between the alarm filtering list and the first network slice instance. (¶0047, wherein there is a correspondence between the fault source identifier and the virtual machine being serviced by the alarm classifier)

Claim 16	Liu teaches Claim 14, and further teaches wherein the alarm filtering list and the first correspondence is prestored in the first service entity. (¶0047, wherein the fault source identifier, and the associated correspondence, is stored at the alarm classifier)

Claim 17	Liu teaches Claim 15, and further teaches wherein the first request further comprises the first correspondence; (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance, which is the correspondence) and 
the first service entity is further configured to: after sending the first request to the second service entity, send a second request to the second service entity, (Examiner notes that Claim 4 merely describes a second iteration of Claim 1, so would be an obvious as second iteration comprises the same elements) wherein the second request comprises identifier information of the first network slice instance, (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance) and the second request is used to request the virtualized resource alarm; (Examiner notes that “the second request is used to…” comprises an intended use statement and with no patentable weight)
the second service entity is further configured to search, based on the identifier information of the first network slice instance and the first correspondence, for the alarm filtering list having the correspondence with the first network slice instance, (¶0048, wherein virtual machine manager for the corresponding virtual machine information) and 
determine, based on the alarm filtering list, the virtualized resource alarm comprising the identifier information that is of the VNF instance and that is comprised in the alarm filtering list; (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information)
the second service entity is further configured to send a second response to the first service entity, wherein the second response comprises the virtualized resource alarm; (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) and the first service entity is further configured to receive the second response from the second service entity. (FIG. 3, Step 202, ¶0047, receiving a response from the virtual machine manager)

Claim 18	Liu teaches Claim 14, and further teaches wherein the first request further comprises identifier information of a virtual network function component (VNFC) instance; (¶0047, wherein the fault source identifier identify the unit or component)
the VNFC instance is a VNEC instance that is comprised in the VNF instance and that belongs to the first network slice instance; (¶0047, wherein the unit or component belongs to the monitored network slice instance) and 
the virtualized resource alarm comprises the identifier information of the VNF instance and the identifier information of the VNFC instance. (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm)

Claim 19	Liu teaches Claim 14, and further teaches further comprising a third service entity, wherein the first service entity is further configured to: 
before sending the first request to the second service entity, send a third request to a third service entity, (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance, which is the correspondence) wherein the third request comprises the identifier information of the first network slice instance, (¶0047, wherein the query request comprises a fault source identifier of the virtual network function instance) and the third request is used to request the identifier information of the VNF instance having the correspondence with the first network slice instance; (Examiner notes that “the third request is used to request…” comprises an intended use statement that does not have patentable weight)
the third service entity is configured to send a third response to the first service entity, (FIG. 3, Step 202, ¶0047, send a response to the virtual machine manager) wherein the third response comprises the identifier information of the VNF instance, (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) and the VNF instance is a VNF instance for deploying a network function instance comprised in the first network slice instance; (Examiner notes that “the VNF instance is a VNF instance for deploying a network function instance…” comprises an intended use statement that does not have patentable weight) and 
the first service entity is further configured to: 
generate the alarm filtering list based on the identifier information of the VNF instance, (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information) and generate the first correspondence based on the alarm filtering list and the identifier information of the first network slice instance. (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information)
Claim 20	Liu teaches Claim 19, and further teaches wherein the identifier information of the VNFC instance is carried in the alarm filtering list; 
the third request is further used to request the identifier information of the VNFC instance that is comprised in the VNF instance (Examiner notes that “the third request is used to…” comprises an intended use statement and does not have patentable weight) and that belongs to the first network slice instance; (¶0047, wherein the unit or component belongs to the monitored network slice instance)and 
the third response further comprises the identifier information of the VNFC instance; (¶0047, wherein the request is requesting corresponding virtual machine information, i.e. a virtual resource alarm) and
the first service entity generates the alarm filtering list based on the identifier information of the VNF instance and the identifier information of the VNFC instance, (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information) and generates the first correspondence based on the alarm filtering list and the identifier information of the first network slice instance. (¶0047, wherein the fault source identifier is an alarm filtering list as it is used for filtering alarm information)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Vric (US 20170141973 A1) – Covers subject matter within the art of network slice management (See FIG. 5) 
Hegarty et al. (US 20210226838 A1) - Covers subject matter within the art of network slices 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442                                                                                                                                                                                            
/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442